DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Amendments filed 18 August 2022 are accepted and entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh 6865891 in view of Plante 20180216525 and Galivel 8979705.
Regarding claim 1, Walsh teaches a gas turbine engine (10) comprising: 
an engine core (incl. 48, 16, 24, 26) having, in serial flow communication, a low-pressure compressor (48), a high-pressure compressor (16), a high-pressure turbine (24) drivingly connected to the high-pressure compressor (Fig 1), and a low- pressure turbine (26) drivingly connected to an output shaft (32); 
a first clutch (60) having a disengaged configuration in which the low-pressure turbine is drivingly disconnected from the low-pressure compressor (Col.4 ll.8-14) such that, in the disengaged configuration, the first clutch disengages the low-pressure turbine from the low-pressure compressor (Col.4 ll.8-14), and an engaged configuration in which the low-pressure turbine is drivingly connected to the low-pressure compressor (Col.4 ll.1-7), the low-pressure turbine drivingly connected to the output shaft in both of the engaged configuration and the disengaged configuration of the first clutch (Fig 1). 
Walsh does not teach an accessory gearbox drivingly engaged to the high-pressure turbine in both of the engaged configuration and the disengaged  configuration of the first clutch. 
Plante further teaches an accessory gearbox (AGB 28’; Fig 2) drivingly engaged to the high-pressure turbine (14b via 29) regardless of the configuration of the low pressure shaft (12d) between the low-pressure compressor (12a) and the low-pressure turbine (12b), in order to provide drive output to various accessories during all operating modes ([0016]).
And Galivel further teaches “the AGB 20 of a gas turbine engine 10 is mechanically coupled to a shaft 12 of the turbine so as to enable the turbine to be started (typically the high pressure shaft of the turbine engine)” (Galivel, Col.3 ll.24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the AGB with the high pressure spool in Walsh, as taught by Plante, in order to provide drive output to various accessories during all operating modes (Plante, [0016]) and because Galivel teaches it was conventional practice to drive the AGB using the high pressure spool (Galivel, Col.3 ll.24-29).
Regarding claim 4, Walsh in view of Plante and Galivel teaches all the limitations of the claimed invention as discussed above. Walsh further teaches a low-pressure shaft (58, 62) for drivingly engaging the low-pressure compressor to the low-pressure turbine (Fig 1), the first clutch operatively connected to the low-pressure shaft (Fig 1).
Regarding claim 5, Walsh in view of Plante and Galivel teaches all the limitations of the claimed invention as discussed above. Walsh further teaches the low-pressure shaft is radially offset from a core gas path (through 16, 24, and/or 26) of the engine core relative to a center line (along 30, 34) of the gas turbine engine (Fig 1).
Regarding claim 6, Walsh in view of Plante and Galivel teaches all the limitations of the claimed invention as discussed above. Walsh further teaches the gas turbine engine is a reverse-flow gas turbine engine (with respect to the output shaft 32 position, which may drive a propeller and thereby define the front of the engine; Col.3 ll.27-30).

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan 20150377142 in view of Plante and Morreale 10450959.
Regarding claim 9, Sheridan teaches a gas turbine engine (10) comprising: 
an engine core (incl. 14, 18, 24, 20) having, in serial flow communication, a low-pressure compressor (14), a high-pressure compressor (18), a high-pressure turbine (24) drivingly connected the high-pressure compressor (Fig 1), and a low-pressure turbine (20) drivingly connected to an output shaft (26); 
a system for selectively engaging the low-pressure compressor to the high-pressure compressor (via clutch 16), 
such that the low-pressure compressor is engaged with the high-pressure compressor (and the low-pressure turbine), or the low-pressure compressor is only engaged to the low-pressure turbine (Fig 1; [0013]). 
Sheridan does not teach an accessory gearbox drivingly engaged to the high-pressure turbine regardless of the engagement of the low-pressure compressor. 
However, Plante further teaches an accessory gearbox (AGB 28’; Fig 2) drivingly engaged to the high-pressure turbine (14b via 29) regardless of the configuration of the low pressure shaft (12d) between the low-pressure compressor (12a) and the low-pressure turbine (12b), in order to provide drive output to various accessories during all operating modes ([0016]).
And Morreale further teaches the “AGB is connected via a transmission shaft to a shaft of the turbomachine, generally the high-pressure shaft, to power these different accessories” (Col.1 ll.20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the AGB with the high pressure spool in Sheridan, as taught by Plante, in order to provide drive output to various accessories during all operating modes (Plante, [0016]) and because Morreale teaches it was conventional practice to drive the AGB using the high pressure spool (Morreale, Col.1 ll.20-25).
Regarding claim 15, Sheridan in view of Plante and Morreale teaches all the limitations of the claimed invention as discussed above. Sheridan further teaches the gas turbine engine is a turboshaft (Fig 1) or turboprop reverse-flow engine (propellers 48A,B may be in a forward mounted propeller configuration; [0013]).

Response to Arguments
Applicants arguments filed 18 August 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Potentially Allowable Subject Matter
Claims 2-3, 8, and 10-13 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741